Citation Nr: 0201549	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  96-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left shoulder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty for training September 1959 
to April 1960 and on active duty from July 1960 to October 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2000 the RO granted service connection for 
residuals of a shell fragment wound to the lower back.  The 
RO awarded a 10 percent rating for this disability, effective 
October 1, 1992.  The RO notified the veteran of this 
decision by letter dated May 24, 2000.  

In an October 2001 statement in support of the claim, the 
veteran's representative raised a claim for service 
connection for diabetes mellitus II with secondary effects to 
the cardiovascular system and hypertension.  The 
representative also raised a claim for earlier effective 
dates for service connection for post traumatic stress 
disorder, traumatic arthritis and superficial scars.  As 
these issues have been neither prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right ankle disability when it issued an unappealed rating 
decision in May 1985.  



2.  The evidence submitted since the May 1985 rating decision 
is new and it bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran sustained a right ankle injury during active 
service and the evidence is at least evenly balanced as to 
whether the current right ankle disability is due to the 
inservice injury.

4.  The shrapnel wound of the left shoulder is not manifested 
by an injury to Muscle Group III or nerve damage, and range 
of motion is not limited more than at the shoulder level even 
taking into account functional loss due to pain or other 
pathology, but the probative evidence shows that the scar of 
the left upper extremity is tender and painful on objective 
demonstration.  


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1985 rating 
decision wherein the RO denied service connection for a right 
ankle disability is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).

2.  A right ankle disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
4.73, Diagnostic Codes 5201, 5303 (2001).  

4.  The criteria for a separate compensable evaluation of 10 
percent for a gunshot wound scar of the left shoulder have 
been met.  38 U.S.C.A. § 1155, 5107;  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Report of Separation From Active Duty, DD Form 
214, shows he was awarded the Bronze Star Medal, the Bronze 
Star Medal with 1st Oak Leaf Cluster, the Purple Heart Medal, 
the Purple Heart Medal with 1st Oak Leaf Cluster and the 
Combat Infantryman Badge.  

The July 1960 medical enlistment examination shows that the 
lower extremities and feet were normal at entry into service.  
The service medical records are incomplete.  They do not 
include records showing that the veteran fractured his right 
ankle.  They also do not include the records showing 
treatment for the wounds sustained during combat action with 
the enemy, including the left shoulder wound.  

The September 1977 medical discharge examination shows the 
lower extremities and feet were normal at separation from 
service.  In his report of medical history the veteran 
reported a history of head injury and broken bones, but he 
denied a history of a painful shoulder and foot trouble.  He 
indicated that he had been hospitalized at Walter Reed Army 
Medical Center for gunshot wounds.  The examining physician 
reported that the veteran sustained a shrapnel injury in the 
Republic of Vietnam "N/S," presumably "no sequelae" or 
"not significant," and a gunshot wound to the right 
forearm.  

The veteran filed his original application for service 
connection in February 1980.  The veteran claimed service 
connection for a shell fragment wound to the left shoulder.  
He did not claim service connection for residuals of a right 
ankle injury.  

The veteran included service department documents with his 
application.  They show the veteran was awarded the Purple 
Heart Medal with 1st Oak Leaf Cluster for action that 
occurred on February 24, 1969.  They also show the veteran 
was awarded the Bronze Star Medal with "V" Device for 
heroism on March 30, 1969.  The veteran and his team came 
under heavy enemy small arms, rocket and machine gun fire 
during a mission.  The veteran sustained a fragmentation 
wound to the head from an exploding enemy rocket.  In a 
second exchange while trying to withdraw, the veteran 
sustained a left shoulder wound.  The records show the he was 
awarded the Purple Heart Medal for the wounds sustained on 
that occasion.  

The veteran filed another application for service connection 
in November 1984.  The veteran claimed service connection for 
a gunshot wound to the left arm, which was incurred in March 
1968.  He also claimed service connection for a shrapnel 
wound to the right arm, which was incurred in 1968.  Finally, 
he claimed service connection for loss of his right ankle due 
to a landmine injury in December 1968, which resulted in a 
prosthesis.  The veteran reported that he had no post-service 
treatment for the claimed disabilities.  

The veteran underwent a VA orthopedic examination in February 
1985.  The veteran reported that he crushed his right ankle 
during a salvage operation on a ship that had sunk off the 
coast of Wilmington, North Carolina.  He stated that this 
injury was corrected with an ankle replacement at Bethesda 
Naval Hospital in 1970.  

The veteran stated that he had been awarded twelve Purple 
Heart Medals for injuries during active service.  He stated 
that he never incurred a gunshot wound but that his wounds 
were the result of shrapnel injuries.  The veteran stated he 
incurred a shrapnel injury to the right forearm in March 1969 
from a landmine explosion.  The veteran related that there 
were shell fragment wounds of the left upper arm, which 
distorted a tattoo that had to be removed with dermabrasion.  
The veteran stated that his ankle had become increasingly 
symptomatic every year.  

On physical examination there was a lack of push off with the 
right foot and a binding at the back of the ankle on heel and 
toes walking.  The veteran displayed an elephantine type gait 
on the right.  The right ankle reflex was absent.  

Shoulder and elbow motion was intact.  There was no intrinsic 
atrophy of the hands and these muscles functioned well.  The 
ankle showed the scars of the joint replacement that were 
well healed and nontender.  There was some right ankle 
swelling and it was sensitive over the entire ankle.  There 
was an irregular scar over the left deltoid muscle where the 
tattoo had been removed and the veteran had had a shell 
fragment wound.  It measured 3 inches transversely and 2 
inches longitudinally.  There were also scars over the right 
forearm.  

The physician stated that there was no loss of fatty or 
muscle tissue beneath these scars.  The left arm measured 11 
1/2 inches and the right arm measured 12 inches.  The left 
forearm measured 10 7/8 inches and the right arm measured 12 
3/8 inches.  The diagnosis was status postoperative joint 
replacement of the right ankle and residual of a shell 
fragment wound of the left upper arm.  X-ray examination of 
the right ankle showed evidence of a prior fibular fracture 
with healing.  The impression was post traumatic changes 
about the right fibula.  

In May 1985 the RO granted service connection for residuals 
of a gunshot wound of the left shoulder.  The RO assigned a 
noncompensable rating, effective November 27, 1984.  The RO 
denied service connection for status post right ankle joint 
replacement.  The RO notified the veteran of this decision by 
letter dated June 10, 1985.  The Board notes that the letter 
was addressed to the veteran's former address of record.  The 
veteran listed his new address on the February 1985 VA 
examination report.  The June 10, 1985 notification letter 
was not returned to the RO by the United States Postal 
Service as undeliverable and the veteran did not contend that 
he did not receive notice of the rating decision.  The 
veteran did not file a Notice of Disagreement within one year 
of the date of the notification letter.  

The veteran filed his claim to reopen service connection for 
a right ankle disability and a compensable evaluation for 
residuals of the gunshot wound to his left shoulder in 
October 1992.  He included copies of pictures taken while he 
served in Vietnam and copies of newspaper articles regarding 
his service and his military decorations.  

The veteran underwent a VA compensation examination in July 
1993.  The veteran reported having sustained multiple 
fragmentation wounds in 1968, including a large piece of 
plate mine that struck his left shoulder.  This caused a burn 
and a left shoulder dislocation, which was reduced at that 
time by a medic.  The veteran stated that he recovered 
adequately from the dislocation.  He stated he has episodic 
pain with activity but his activities were not reduced 
significantly.  The veteran stated that he sustained a right 
ankle crush injury from a plate mine in 1969.  He stated that 
he was treated with a cast and later transferred to the 
United States where he underwent ankle surgery.  The veteran 
stated that he was under the impression that he had a right 
ankle prosthesis.  

On physical examination of the left shoulder range of motion 
was flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 100 degrees and external rotation to 60 
degrees.  Strength was 5/5 during flexion, abduction, 
internal rotation and external rotation.  There was no 
asymmetry to the shoulders.  There were what appeared to be 
some very small faint scars over the scapula, but there was 
no adhesion to the underlying tissue and there was no 
restricted range of motion.  

Examination of the elbows showed range of motion from 0-to-
130 degrees, bilaterally.  Supination was 90 degrees and 
pronation was 85 degrees, bilaterally.  There was no loss of 
strength of the biceps, triceps, or brachioradialis.  The 
cervical spine was symmetrical without loss of motion or 
tenderness.  Examination showed a diffuse enlargement of the 
right ankle.  Range of motion was 5 degrees dorsiflexion and 
40 plantar flexion.  There was crepitance to palpation but no 
effusion.  There were scars over the medial malleolus and the 
lateral malleolus.  

X-ray examination of the left shoulder revealed some 
arthritic osteophytes and some calcification in the soft 
tissue.  There was no evidence of metallic foreign bodies in 
the soft tissues or in the bony structures.  X-ray 
examination of the right ankle revealed that there was no 
evidence of an artificial ankle prosthesis.  There were no 
metallic bodies within the soft tissues around and about the 
ankle joint.  There was evidence of old surgical changes in 
the right ankle.  There was a calcification in the 
syndesmosis ligament between the fibula and the tibia.  There 
were also some degenerative changes in the tibiotalar joint.  


The diagnosis was multiple soft tissue fragmentation wounds 
with minimal scar formation and no significant restriction of 
joint or muscle function, status post left shoulder 
dislocation with mild to moderate osteoarthritis of the 
glenohumeral joint and clinical evidence of mild impingement 
syndrome, and status post right ankle fracture with post 
traumatic and post-surgical osteoarthritis without evidence 
of metallic fixation or ankle prosthesis.  

At the personal hearing, the veteran testified that he 
injured his ankle when he stepped on a landmine during an 
insertion operation.  Transcript, p. 13 (Mar. 1995).  He 
testified that he has had ankle problems since that time, 
which include swelling on a monthly basis.  Tr., pp. 14-15.  
The veteran testified that he is right hand dominant.  Tr., 
p. 17.  He testified that he underwent treatment for his 
ankle injury at Bethesda Naval Hospital under a different 
name.  Tr., pp. 18-19.  The veteran testified that he has 
left arm pain and weakness and limited motion.  Tr., pp. 24-
25.  He testified that he does not have grip strength 
difficulties.  Tr., p. 25.  He testified that the original 
injury consisted of a through and through gunshot wound just 
below the shoulder.  Tr., pp. 24, 27-28.  

In May 1997 the Board remanded the issues to the RO for 
additional development.  

The veteran underwent a VA joints examination in November 
1997.  The physician certified review of the claims folder in 
conjunction with the examination.  The physician noted that 
the veteran sustained a shrapnel injury at the upper left arm 
just below the shoulder.  The veteran also developed joint 
dislocation problems at that time.  The veteran stated that 
his treatment was limited to being careful with his 
activities.  The veteran complained of left shoulder joint 
pain, loss of motion, left arm numbness and episodic 
instability, which the physician described as limited to some 
probable subluxation.  The veteran also complained of right 
ankle pain and indicated that prior surgery was limited to 
right ankle fracture treatment.  


Physical examination showed the veteran's muscle condition 
was average for his size and age.  Range of motion of the 
left shoulder was external rotation to 30 degrees, internal 
rotation to 95 degrees, flexion to 155 degrees and abduction 
to 120 degrees.  There was left shoulder pain with these 
movements.  Rotator cuff function was normal.  With the arm 
abducted to 90 degrees there was external rotation to 90 
degrees and internal rotation to 60 degrees.  There was some 
posterior tenderness at the deltoid muscle, but the shoulder 
was otherwise nontender.  There was a one inch post traumatic 
scar over the mid deltoid area, laterally.  

There was a 4 1/2 inch scar in the distal one-quarter of the 
deltoid muscle.  There was also some scarring in this area 
from tattoo removal.  The shoulder joint did not have any 
scarring and the nearest scar was over the mid deltoid 
muscle.  There was mild left shoulder weakness in all 
directions, which the physician described as a 20 percent 
reduction.  The physician stated that the shrapnel wound in 
the left deltoid muscle area was well healed and the muscle 
configuration was normal.  The physician concluded that the 
veteran had pain and loss of motion consisting of chronic 
trapezius muscle strain, chronic rotator cuff impingement and 
tendinitis, upper arm pain from scarring and from the 
shoulder joint and recurrent subluxation.  The physician 
concluded that the veteran probably never had a complete 
dislocation.  The physician opined that the veteran's pain 
and other symptoms would result in a 20 degree loss of 
forward elevation and a 20 degree loss of abduction.  

In April 1998 the RO awarded a 10 percent rating for the 
veteran's left shoulder disability, effective November 5, 
1997.  

In August 1998 the Board again remanded these issues to the 
RO for additional development.

Subsequently, the RO obtained the entire VA and private 
medical records used in the veteran's Social Security 
Administration disability determination.  The veteran was 
seen in July 1997 with complaints of right ankle pain due to 
a right ankle prosthesis.  However, during the examination 
the veteran stated he had no right ankle or foot pain 
following a prosthetic joint placement.  

The examiner requested an x-ray examination.  This was done 
that day.  The VA x-ray examination of the right ankle showed 
the bony bridge between the distal tibia and fibula that was 
seen in the July 1993 x-ray examination.  The physician 
stated that she could not identify any evidence of a 
prosthesis.  A second x-ray examination was performed later 
that month.  This physician stated that there also appeared 
to be an old fracture of the fibula.  The ankle joint space 
was normal.  

The impression was an old healed fracture of the fibula.  On 
follow-up examination the next day the examiner stated that 
the x-ray disclosed osteophytosis.  The impression was right 
ankle degenerative joint disease.  There is also a November 
1997 consultation examination.  The veteran reported a 
history of a right ankle fracture, which was surgically 
treated in 1971, and that his right ankle pain became a 
problem in 1985.  On physical examination there was good 
mobility in all joints, including the ankle.  The right ankle 
was visibly larger than the left by a small margin.  

The veteran underwent a VA compensation examination in 
December 1998.  The physician noted that the veteran was 
right-handed.  The physician certified review of the claims 
folder in conjunction with the examination.  The veteran 
related a history of inservice shrapnel injuries to the left 
shoulder and right ankle.  The veteran stated that the 
shrapnel injury to the ankle came from an explosive device in 
the ground and the shrapnel injury to the left shoulder came 
from anteriorly.  He complained of right ankle pain, left 
trapezius and shoulder joint pain and occasional subluxation, 
but his upper arms were okay.  The veteran had subjective 
complaints of generalized weakness and fatigue.  The veteran 
stated that his worst problems involved the lower right 
extremity and his left shoulder.  

Physical examination showed that the veteran's muscle 
condition was average.  Range of motion of the left shoulder 
was external rotation to 30 degrees, internal rotation to 95 
degrees, forward elevation to 160 degrees and abduction to 
125 degrees.  There was moderate pain at the left shoulder 
with movement.  Rotator cuff function was okay.  With the arm 
abducted to 90 degrees there was external rotation to 90 
degrees and internal rotation to 60 degrees.  

There was moderate tenderness of the trapezius muscle and at 
the bicipital groove.  There were two well healed scars of 
one inch over the deltoid muscle area.  There was also a 4 
1/2 inch scar in the same area.  The scars had some 
tenderness and adjustment numbness.  X-ray examination of the 
right ankle showed a healed fracture at the distal fibula.  
There was also bone growth between the tibia and fibula, 
which created a partial synostosis.  The ankle joint had some 
degenerative arthritis.  The diagnosis was chronic left 
shoulder pain, chronic trapezius muscle strain, chronic 
rotator cuff impingement and tendinitis, some bothersome 
scarring and occasional recurrent subluxation.  

The physician also diagnosed a history of a right ankle 
shrapnel injury and fracture with pain and moderate loss of 
motion caused by bothersome scarring and post traumatic 
degenerative arthritis.  The physician opined that the 
veteran's symptoms would result in a 20 degree decrease in 
left shoulder motion and right ankle motion.  The physician 
also opined that the veteran's flare-up problems would result 
in a 25 degree decrease in left shoulder motion and right 
ankle motion.  The physician stated that based on the history 
and the physical findings the veteran's present disabilities 
relate to his military service.  

In March 1999 this physician clarified several findings and 
opinions.  The physician stated that normal motions of the 
left shoulder are forward elevation to 180 degrees, abduction 
to 180 degrees, external rotation to 30 degrees and internal 
rotation to 95 degrees.  The physician stated that scars over 
the deltoid muscle would be over Muscle Group III.  The 
physician opined that there were scars in the deltoid region 
but there was no loss of muscle tissue, no evidence of any 
muscle damage and no evidence of any muscle atrophy related 
to his service-connected disability.  Finally, the physician 
stated that the evidence shows the veteran does not have a 
right ankle joint replacement and that his opinion relating 
the right ankle disability to active service was based the 
veteran's oral history primarily.  

In January 2000 the RO increased the disability rating for 
the veteran's left shoulder disability to 20 percent, 
effective October 1, 1992.  


New and Material Evidence

Criteria

A determination by the RO is final if an appeal is not 
perfected as prescribed in 38 C.F.R. § 20.302.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 
(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  

Medical nexus evidence and evidence of a current disability 
are still required to be submitted.  Kessel v. West, 13 Vet. 
App. 9, 15-16 (1999) (en banc); see Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).


Increased Rating

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. 
§§ 4.55, 4.56, which relate to evaluation of muscle injuries 
were revised during the pendency of this appeal.  62 Fed. 
Reg. 30235 (June 3, 1997) (effective July 3, 1997).



Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

In this case, the revised schedule addressing muscle injuries 
and gunshot wounds was not promulgated to substantively 
change the criteria, but rather "to update this portion of 
the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5303, reveals no changes in the 
evaluation granted for the classifications of disability from 
muscle injuries (slight, moderate, moderately severe, and 
severe).  

Diagnostic Code 5303 provides evaluations for disability of 
muscle group III: the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with muscle group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate and 
moderately severe muscle injury of the non-dominant 
extremity, and a 30 percent evaluation for severe muscle 
injury of the non-dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2001); 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (1996).




Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.  

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).




A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.

A record of cardinal symptoms, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.  

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  

Objective findings may include a ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).  

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
62 Fed. Reg. 30237-30240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; and, (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

The Schedule provides a 20 percent disability rating for 
limitation of motion of the shoulder of the major or minor 
extremity when motion of the arm is limited at shoulder 
level.  The Schedule provides a 30 percent disability rating 
when the motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation is 
warranted when motion of the major arm is limited to 
25 degrees or less from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of shoulder flexion and 
adduction is from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate 
I.  

The Board notes the veteran is right-hand dominant.  38 
C.F.R. § 4.69 (2001).  His service-connected shoulder injury 
involves his non-dominant upper extremity.

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2001).  The Board also 
notes that in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
the Court held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Rating Schedule also provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804.  A 10 percent evaluation is also provided for 
superficial scars that are poorly nourished, with repeated 
ulceration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803.  
Other scars are rated on the basis of limitation of function 
of part affected.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7805.

Impairment associated with the veteran's service-connected 
disabilities may be rated separately unless it constitutes 
the same disability or the same manifestation.  The 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

The Board finds that the duty to notify and the duty to 
assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The veteran was given further notice of what was 
required to substantiate his claims in the Statement of the 
Case (SOC) and in the subsequent Supplemental Statements of 
the Case (SSOC).  That is, he was provided with notice of the 
laws and regulations pertaining to service connection and 
increased ratings, as well as a rationale explaining why his 
claims were denied.  The decisions provided the veteran with 
notice of his appellate rights.  

Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The veteran's available service medical records were already 
of record as they had been obtained in June 1978 pursuant to 
his dental claim for compensation.  The evidence indicates 
that the veteran's service medical records are incomplete.  
The RO has made multiple unsuccessful attempts to obtain 
additional service medical records between 1980 and 1998.  
This is a case in which it is clear from the responses to the 
requests and follow-up requests that additional service 
medical records cannot be located and that any further 
attempts to obtain any additional records would be futile.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO obtained the VA medical records identified by the 
veteran in support of his claim.  These were associated with 
the claims folder.  The RO also obtained all medical records 
from the Social Security Administration.  These records were 
also associated with the claims folder.  

The evidence also includes a transcript of the veteran's 
personal hearing testimony and statements of the veteran in 
support of his claim.  The veteran has also undergone several 
VA medical examinations.  The physician who performed the 
December 1998 examination rendered an opinion regarding 
service connection and provided an adequate description of 
the service-connected left shoulder disability.  The 
examination reports provide sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  


In this case, there is no need for further assistance in 
obtaining evidence in support of the claim for service 
connection.  The evidence already obtained on this issue is 
at least evenly balanced on whether the veteran's current 
right ankle disability is service-related.  There is no need 
for further assistance in obtaining evidence in support of 
the claim for an increased rating because the evidence 
already obtained indicates that there is no reasonable 
possibility that any further assistance VA would provide to 
the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


New and Material Evidence

The veteran did not appeal the May 1985 rating decision, in 
which the RO denied the veteran's claim for service 
connection for a right ankle disability.  The RO notified the 
veteran of this decision by letter dated June 10, 1985.  The 
veteran's representative argues that the "decision of May 
12, 1981 was not provided to the veteran" because the notice 
was sent to the veteran's previous address after VA had been 
on notice of his new address.  

Initially, the Board notes that there is no rating decision 
dated in May 1981.  The letter dated May 12, 1981 consisted 
of a notice that his disability claim was disallowed for 
failure to report for a scheduled VA examination.  The prior 
final rating decision in question is dated May 28, 1985.  
While the Board notes that the June 1985 notification letter 
was addressed to the veteran's former address of record, the 
evidence of record does not show that the notification letter 
was returned to the RO by the United States Postal Service as 
undeliverable.  Moreover, the veteran has not contended that 
he did not receive notice of the rating decision.  

In fact, there is evidence of record at that time that the 
veteran received other notification letters even though they 
were sent to his former address.  For example, the RO 
forwarded the veteran VA Form 21-4176 by letter dated 
February 25, 1985.  This was sent to the veteran's former 
address of record, which is the same address where the June 
10, 1985 had been sent.  The veteran submitted a completed VA 
Form 21-4176 in March 1985.  

The Board would add that the address where these letters were 
sent was the veteran's parents' address.  The veteran did not 
file a Notice of Disagreement within one year of the date of 
the June 10, 1985 notification letter.  Consequently,  that 
decision is final based on the evidence of record at that 
time.  38 U.S.C.A. §§ 5104, 5108, 7105(d); 38 C.F.R. 
§§ 3.104(a), 20.1103.  


As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the May 1985 rating 
decision includes the statements and testimony from the 
veteran.  The veteran provided details regarding how he 
sustained his right ankle injury during combat action with 
the enemy.  These statements and testimony are new because 
they were not of record at the time of the May 1985 rating 
decision.  These statements are also relevant and probative 
of the issue whether the veteran had sustained a right ankle 
injury during his tour in Vietnam.  

These statements and testimony also bear directly and 
substantially upon whether the veteran sustained a right 
ankle injury during active service and whether he had ongoing 
right ankle symptoms following active service.  As such, 
these statements are also material to the specific matter 
under consideration.  This evidence is new and material.  
38 C.F.R. § 3.156(a).  

The evidence added to the record since the May 1985 rating 
decision also includes the December 1998 medical opinion from 
the VA physician.  This evidence is new as it was not of 
record at the time of the May 1985 rating decision.  This 
physician certified review of the claims folder in 
conjunction with the VA examination.  The veteran related a 
history of an inservice shrapnel injury to the right ankle.  
The veteran stated that the shrapnel injury to the ankle came 
from an explosive device in the ground.  X-ray examination of 
the right ankle showed a healed fracture at the distal 
fibula.  The ankle joint had some degenerative arthritis.  
The physician diagnosed a history of a right ankle shrapnel 
injury and fracture with post traumatic degenerative 
arthritis.  The physician stated that based on the history 
and the physical findings the veteran's present disability 
relates to his military service.  

This is a competent medical opinion that provides a nexus 
between the current right ankle disability and the injury 
during active service.  Therefore, it is material to the 
specific matter under consideration.  Without weighing the 
credibility or probative value of this medical opinion, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, this evidence is 
new and material.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the May 1985 rating decision is new and it 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the final May 1985 rating decision 
wherein the RO denied service connection for a right ankle 
disability is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(d) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


Service Connection

The Board has determined that new and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Therefore, the case will be decided on the 
merits.  See Wilkinson v. Brown, 8 Vet. App. 263 (1993); Ivey 
v. Derwinski, 2 Vet. App. 320, 322 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by or on behalf of 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify.").  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

Initially, the Board finds that the veteran has presented 
competent medical evidence showing a current right ankle 
disability.  During the VA orthopedic examination in February 
1985, physical examination of the right ankle showed well 
healed scars.  X-ray examination of the right ankle showed 
evidence of a prior fibular fracture with healing.  The 
impression was post traumatic changes about the right fibula.  

During the VA compensation examination in July 1993, x-ray 
examination of the right ankle revealed evidence of old 
surgical changes in the right ankle.  There was a 
calcification in the syndesmosis ligament between the fibula 
and the tibia.  There were also some degenerative changes in 
the tibiotalar joint.  The diagnosis was status post right 
ankle fracture with post traumatic and post-surgical 
osteoarthritis without evidence of metallic fixation or ankle 
prosthesis. The July 1997 VA x-ray examination of the right 
ankle showed the bony bridge between the distal tibia and 
fibula that was seen in the July 1993 x-ray examination.  The 
physician stated that there also appeared to be an old 
fracture of the fibula.  On follow-up examination the next 
day the examiner stated that the x-ray disclosed 
osteophytosis.  The impression was right ankle degenerative 
joint disease.  

Finally, during the VA compensation examination in December 
1998, x-ray examination of the right ankle showed a healed 
fracture at the distal fibula.  The ankle joint had some 
degenerative arthritis.  The diagnosis was a history of a 
right ankle shrapnel injury and fracture with post traumatic 
degenerative arthritis.  This medical evidence establishes a 
current right ankle disability of residuals of a right ankle 
fracture with degenerative joint disease.  

The Board notes that there has been a question whether the 
veteran had undergone a right ankle replacement or prosthetic 
implant.  The examiner who conducted the VA orthopedic 
examination in February 1985 diagnosed status postoperative 
joint replacement of the right ankle.  However, that examiner 
relied on a history from the veteran that his right ankle 
injury had been corrected with an ankle replacement at 
Bethesda Naval Hospital in 1970, rather than on the medical 
findings.  The remaining medical evidence of record shows 
that treatment for his ankle fracture did not involve ankle 
replacement or prosthetic implant.  

The examiner who performed the July 1993 VA compensation 
examination specifically addressed this issue in response to 
the veteran's statement that he was under the impression that 
he had a right ankle prosthesis.  This examiner specifically 
noted that an x-ray examination of the right ankle revealed 
that there was no evidence of an artificial ankle prosthesis.  
The diagnosis was status post right ankle fracture with post 
traumatic and post-surgical osteoarthritis without evidence 
of metallic fixation or ankle prosthesis.  

Likewise, during examination in July 1997 the VA physician 
performed an x-ray examination and concluded that she could 
not identify any evidence of a prosthesis.  Moreover, during 
the VA joints examination in November 1997 the veteran 
indicated that prior surgery was limited to right ankle 
fracture treatment.  Finally, the physician who conducted the 
VA compensation examination in December 1998 stated that the 
evidence shows the veteran does not have a right ankle joint 
replacement.  This medical opinion is based on a review of 
all the evidence of record.  For these reasons, the Board 
finds that the veteran's current right ankle disability is 
limited to residuals of a fracture of the distal fibula and 
does not involve a right ankle replacement or prosthetic 
implant.


The next question is whether the veteran sustained a right 
ankle injury during active service.  The evidence of record 
shows that the veteran engaged in combat with the enemy 
during his active service in the Republic of Vietnam.  The 
veteran's Report of Separation From Active Duty, DD Form 214, 
shows he was awarded the Bronze Star Medal, the Bronze Star 
Medal with 1st Oak Leaf Cluster, the Purple Heart Medal, the 
Purple Heart Medal with 1st Oak Leaf Cluster and the Combat 
Infantryman Badge.  

The remaining service department documents show the veteran 
was awarded the Purple Heart Medal with 1st Oak Leaf Cluster 
for action against the enemy that occurred on February 24, 
1969.  They also show the veteran was awarded the Bronze Star 
Medal with "V" Device for heroism for action against the 
enemy that occurred on March 30, 1969.  They show the veteran 
was wounded.  

The veteran contends that he fractured his right ankle during 
a landmine explosion while engaging in combat with the enemy.  
The veteran related this history in his application for 
service connection in November 1984.  He also related this 
history during the VA compensation examinations in July 1993 
and December 1998.  He also testified as to the circumstances 
regarding this injury at his personal hearing.  Tr., pp. 13, 
18-19.  

Although the service medical records do not include records 
showing the veteran injured his right ankle, this is not 
necessary in this case to establish the fact that the injury 
occurred.  The veteran has provided satisfactory evidence 
that this injury was incurred in combat and it is consistent 
with his circumstances, conditions and hardships of active 
service.  38 U.S.C.A. § 1154(b).  The Board might also note 
that although the service medical records do not include 
records showing that the veteran fractured his right ankle, 
they also do not include the records showing treatment for 
other injuries such as the left shoulder shell fragment wound 
that was clearly sustained during combat action with the 
enemy.  

Finally, the Board finds that the history that the veteran 
crushed his right ankle during a salvage operation on a ship 
that had sunk off the coast of Wilmington, North Carolina, 
which was reported during the VA orthopedic examination in 
February 1985, does not have any probative weight in 
rebutting the veteran's statements and testimony.  The 
veteran consistently reported a history of the right ankle 
fracture secondary to a landmine explosion prior to and 
subsequent to the February 1985 VA orthopedic examination.  
The history recorded in the February 1985 VA examination 
report does not constitute clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b).

The Board finds that the veteran's statements and testimony 
establish that he sustained a right ankle fracture during 
active service because he is a combat veteran and the injury 
occurred while engaged in combat with the enemy.  Nolen v. 
West, 12 Vet. App. 347, 350 (1999).  

The evidence establishes that the veteran has a current right 
ankle disability and that he sustained a right ankle injury 
during active service.  Therefore, the final question is 
whether there is a nexus between the injury and the current 
disability.  

Lay statements and testimony cannot be used to provide a 
nexus because this is a medical determination that requires 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (Court held that lay assertions of medical 
causation cannot constitute evidence to substantiate a 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The only medical evidence addressing this issue is the recent 
medical opinions.  The physician who performed the July 1993 
VA examination did not render an explicit nexus opinion, but 
that physician diagnosed the current right ankle disability 
as status post injury.  

The physician who performed the December 1998 VA compensation 
examination stated that based on the history and the physical 
findings the veteran's present right ankle disability relates 
to his military service.  

However, in March 1999 this same physician stated that his 
opinion relating the right ankle disability to active service 
was based the veteran's oral history primarily.  Although the 
physician appears to qualify his opinion as contingent on the 
accuracy of the veteran's inservice history, the Board has 
already determined that the veteran sustained a right ankle 
injury during service.  

These opinions are entitled to a similar degree of probative 
weight on the nexus issue.  The competent medical evidence of 
record is at least evenly balanced on the nexus issue.  
Consequently, since there exists an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt in 
favor of the veteran is for application.  38 C.F.R. § 3.102.  

For these reasons, the Board finds that the veteran sustained 
a right ankle fracture during active service, and the 
evidence is at least evenly balanced as to whether the 
current right ankle disability is due to the inservice 
injury.  The Board concludes that a right ankle disability 
was incurred during active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


Increased Rating

Initially, the Board finds that the evidence shows that the 
veteran's left shoulder disability is the result of a 
shrapnel injury and not due to a gunshot wound.  Although the 
RO has characterized the service-connected disability as 
residuals of a gunshot wound to the left shoulder, the 
evidence shows that the veteran actually sustained a shrapnel 
wound to the left shoulder.  The only available service 
medical record that describes the residuals of the left 
shoulder injury is the September 1977 medical discharge 
examination.  The examining physician reported that the 
veteran sustained a shrapnel injury.  

During the VA orthopedic examination in February 1985 the 
veteran stated that he never incurred a gunshot wound but 
that his wounds were the result of shrapnel injuries.  

During the VA compensation examination in July 1993 the 
veteran reported having sustained multiple fragmentation 
wounds in 1968, including a large piece of plate mine that 
struck his left shoulder.  The physician who conducted that 
examination diagnosed the veteran's injury as due to a 
fragmentation wound.  Although the veteran testified that the 
original injury consisted of a through and through gunshot 
wound just below the shoulder, Tr., pp. 24, 27-28, this is 
inconsistent with the medical findings and his other 
statements of record.  In fact, during the VA joints 
examination in November 1997, the physician noted that the 
veteran sustained a shrapnel injury at the upper left arm 
just below the shoulder.  Finally, during the VA compensation 
examination in December 1998, the veteran stated that he 
sustained a shrapnel injury to the left shoulder.

The Board finds that the evidence shows that the veteran is 
right hand dominant.  This is not in dispute.  In his service 
medical records the veteran reported that he is right handed.  
During the VA compensation examination in December 1998, the 
physician noted that the veteran was right-handed.  
Additionally, the veteran testified that he is right hand 
dominant.  Tr., p. 17.  Consequently, his left shoulder is 
properly rated as the non-dominant upper extremity.  
38 C.F.R. § 4.69.  

Next, the Board finds that the evidence shows that the 
veteran's left shoulder residuals do not include nerve damage 
or an injury to Muscle Group III.  During the September 1977 
medical discharge examination the examining physician 
reported that the veteran sustained a left shoulder shrapnel 
injury in the Republic of Vietnam "N/S," presumably "no 
sequelae" or "not significant."  During the VA orthopedic 
examination in February 1985, there was no intrinsic atrophy 
of the hands and these muscles functioned well.  

That physician reported that the shrapnel injury to the left 
shoulder was over the left deltoid muscle, but there was no 
loss of fatty or muscle tissue beneath the scar.  During the 
VA compensation examination in July 1993, the examiner stated 
that there was no adhesion of the scars to the underlying 
muscle tissue.  There was also no loss of strength of the 
biceps, triceps, or brachioradialis.  

X-ray examination of the left shoulder at that time showed no 
evidence of metallic foreign bodies in the soft tissues or in 
the bony structures.  In fact, that examiner diagnosed no 
significant restriction of muscle function.  The most 
probative evidence on this issue is the medical findings and 
opinion of the VA physician who performed the November 1997 
and December 1998 VA examinations.  On both occasions this 
physician certified that he reviewed the claims folder in 
conjunction with the examination.  

In November 1997 physical examination showed the veteran's 
muscle condition was average for his size and age.  The 
physician stated that the shrapnel wound in the left deltoid 
muscle area was well healed and the muscle configuration was 
normal.  In December 1998 the physician again described the 
veteran's muscle condition as average.  In fact, this 
physician specifically provided a direct opinion on this 
issue in March 1999.  The physician stated that scars over 
the deltoid muscle would be over Muscle Group III.  

The physician opined that there were scars in the deltoid 
region but there was no loss of muscle tissue, no evidence of 
any muscle damage and no evidence of any muscle atrophy 
related to his service-connected disability.  These medical 
findings establish that the shrapnel wound of the left 
shoulder is not manifested by an injury to Muscle Group III 
or nerve damage, and separate ratings or a rating based on an 
injury to Muscle Group III is not warranted in this case.  38 
C.F.R. § 4.73, Diagnostic Code 5303 (2001).

In this case the veteran is receiving a 20 percent disability 
rating based on limitation of motion including functional 
loss due to pain or other pathology.  The evidence shows that 
his left shoulder disability includes arthritis of the 
shoulder joint.  Therefore, a proper rating would be based on 
limitation of motion of the shoulder.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010.  In order to warrant a higher 
rating for the minor upper extremity, the evidence would have 
to demonstrate that the left arm is limited to 25 degrees 
from the side.  38 C.F.R. §§ 4.71a, Diagnostic Code 5201.  

In this case, the probative medical findings consistently 
demonstrate that the left arm is not limited to 25 degrees 
from the side even taking into account functional loss due 
pain or other pathology or during flare-ups.  Here, the most 
probative evidence of record would consist of the most recent 
medical examination findings.  These findings would provide 
the most accurate picture of the residual left shoulder 
limitation that is due to the shrapnel injury.  

The only evidence that includes range of motion studies as 
well as an assessment of functional limitations consists of 
the VA compensation examinations.  As early as the VA 
compensation examination in July 1993, left shoulder range of 
motion was flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 100 degrees and external rotation to 60 
degrees.  Strength was 5/5 during flexion, abduction, 
internal rotation and external rotation, and there was no 
asymmetry to the shoulders.  

Examination of the elbows showed range of motion from 0-to-
130 degrees, bilaterally.  Supination was 90 degrees and 
pronation was 85 degrees, bilaterally.  There was no loss of 
strength of the biceps, triceps, or brachioradialis.  In 
fact, the veteran stated to the examiner that, although he 
had episodic pain with activity, his activities were not 
reduced significantly.  

In addition, while the veteran testified that he has left arm 
pain and weakness and limited motion, he also testified that 
he does not have grip strength difficulties.  Tr., pp. 24-25.  
During the VA joints examination in November 1997, the 
veteran stated that he was able to perform physical 
activities and that his treatment was limited to being 
careful with his activities.  Likewise, during the VA 
compensation examination in December 1998, the veteran 
complained of left shoulder joint pain but he related that 
his upper arms were okay.  

The most probative evidence of record is the November 1997 
and December 1998 VA examination findings.  The same 
physician who also certified that he reviewed the claims 
folder in conjunction with each examination performed these 
examinations.  This physician had the opportunity to examine 
the veteran on two occasions over the course of approximately 
one year.  He also provides the most recent medical 
assessments of the veteran's left shoulder disability.  

Finally, this is the only medical evidence of record that 
also takes into account the degree of left shoulder 
limitation from functional loss due to pain or other 
pathology and during flare-ups.  

During the November 1997 VA joints examination, range of 
motion of the left shoulder was external rotation to 30 
degrees, internal rotation to 95 degrees, flexion to 155 
degrees and abduction to 120 degrees.  With the arm abducted 
to 90 degrees there was external rotation to 90 degrees and 
internal rotation to 60 degrees.  The physician reported that 
there was some posterior tenderness at the deltoid muscle and 
mild left shoulder weakness in all directions, but the 
physician opined that this would result in no more than a 20 
percent reduction.  This physician specifically stated that 
the veteran's pain and other symptoms would result in a 20 
degree loss of forward elevation and a 20 degree loss of 
abduction.  

During the December 1998 VA joints examination, range of 
motion of the left shoulder was external rotation to 30 
degrees, internal rotation to 95 degrees, forward elevation 
to 160 degrees and abduction to 125 degrees.  With the arm 
abducted to 90 degrees, there was external rotation to 90 
degrees and internal rotation to 60 degrees.  This physician 
reported the veteran's symptoms, which included moderate 
tenderness of the trapezius muscle and at the bicipital 
groove.  The physician again opined that the veteran's 
symptoms would result in a 20 degree decrease in left 
shoulder motion.  The physician also opined that the 
veteran's flare-up problems would result in a 25 degree 
decrease in left shoulder motion.  In March 1999 this 
physician clarified that normal motions of the left shoulder 
are forward elevation to 180 degrees, abduction to 
180 degrees, external rotation to 30 degrees and internal 
rotation to 95 degrees.  

Based on the above evidence the veteran would not warrant a 
rating in excess of 20 percent for limitation of motion, even 
taking into account functional loss due to pain or other 
pathology or during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2001).  

The Board also finds that the veteran would not warrant a 
higher rating based on any of the other Diagnostic Codes for 
the shoulder or the arm.  The VA medical findings demonstrate 
that the left shoulder is not ankylosed and the repeated x-
ray examinations show that there is no impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5203 (2001).

The veteran contends that his original injury included 
dislocation of his left shoulder, which had been reduced by a 
medic at that time.  He contends that his current symptoms 
include recurrent dislocation.  

Although the veteran related a history of left shoulder 
dislocation during the VA compensation examination in July 
1993, he also stated that he recovered adequately from the 
dislocation.  Despite the veteran's history of recurrent 
dislocation during the November 1997 VA joints examination, 
that physician stated that the episodic instability was 
limited to some probable subluxation.  This physician, who 
had the benefit of reviewing all the evidence in connection 
with the examination, concluded that the veteran probably 
never had a complete dislocation and that his current 
symptoms were limited to recurrent subluxation.  

During the December 1998 VA compensation examination, this 
same physician again concluded that the veteran's symptoms 
were limited to occasional recurrent subluxation.  These 
findings show that the veteran's left shoulder disability 
does not include recurrent dislocation at the scapulohumeral 
joint.  However, even if the veteran's symptoms included 
recurrent dislocation of or at the scapulohumeral joint, he 
would not be entitled to a higher rating because 20 percent 
is the highest rating for recurrent dislocation of the minor 
upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).  

The final question is whether a separate compensable rating 
is warranted for the residual scar of the left upper 
extremity.  The physician who performed the November 1997 and 
December 1998 VA examinations described as a one inch post 
traumatic scar over the mid deltoid area, laterally.  The 
evidence shows that the other scar in the distal one-quarter 
of the deltoid muscle is from tattoo removal and not a 
residual of the shrapnel wound.  

On both occasions the VA physician stated that, although the 
shrapnel wound in the left deltoid muscle area was well 
healed, the veteran upper arm pain from bothersome scarring.  

In this case the evidence is at least evenly balanced as to 
whether the residual scar is tender and painful on objective 
demonstration.  Consequently, the benefit of the doubt is for 
application on this issue and the veteran is entitled to a 
separate 10 percent rating the residual scar.  38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code 7804 (2001).  

For these reasons, the Board finds that the shrapnel wound of 
the left shoulder is not manifested by an injury to Muscle 
Group III or nerve damage, and range of motion is not limited 
more than at the shoulder level even taking into account 
functional loss due to pain or other pathology, but the 
probative evidence shows that the scar of the left upper 
extremity is tender and painful on objective demonstration.  

The Board concludes that the criteria for an evaluation in 
excess of 20 percent for residuals of a gunshot wound to the 
left shoulder have not been met, but the criteria for a 
separate 10 percent rating have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 
5201, 5303, 7804 (2001).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right ankle disability, the appeal is granted in this regard.

Entitlement to service connection for residuals of a right 
ankle fracture is granted.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left shoulder is denied.

Entitlement to a separate compensable evaluation of 10 
percent for a gunshot wound scar of the left shoulder is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



